Title: To George Washington from Robert Ballard, 4 September 1791
From: Ballard, Robert
To: Washington, George



Sir
Baltimore Septemr 4th 1791

I must once more take the liberty of trespassing on your time with a few lines, which respects the compensation to be allowed me for my services as Inspector of the Revenue. The Supervisor in his Circular Letter to me, says that, “as it was supposed that the Office would add but little trouble to the Office of Surveyor, no particular compensation is allotted.” I cannot find any part of the Law which warrants such an opinion—and I am sure that in exercising the duty, I find the entire service falls on me. Mr Gale performs not any duty other than that of furnishing me with blank Cerficates, and semiquarterly a Copy of my proceedings. I am, sir, to acknowledge the very great obligation I owe you for your goodness in bestowing this second kind favor on me; and permit me to assure your Excellency, that I shall observe the most watchful attention in the exercise of my duty—but sir, if Mr Gales Opinion prevails, that is to say, I do all the duty, and he receive all the pay, then I am more than ruined. My fees arising from my Surveyors Office is far short of maintenance, and nothing but the kind indulgence of my Creditors prevents me from Suits. The duty of an Inspector of the Revenue, is very arduous, and the office important & respectable—at present I keep only one Clerk who does nothing but write in the Office; to him I give £100 ⅌ Year. In the Spring when the Crops of Spirit comes in, I must have an additional Clerk. It is a melancholy reflection where my whole time and service is yielded to the Public to know that the emoluments allowed, falls considerably short of Support: especially as I am growing old & have a large family to maintain and educate—and that is all I now look up to.

I have, may it please your Excellency, been thus particular, well knowing that when any case comes fairly before you that the strictest justice will be done, I must furthermore add that the Ex⟨mutilated⟩ business falls considerably heavy on my other duty, without any reward for it. The Gauger and Weigher are paid for their share of that duty, and nothing is allowed to the Surveyor. I have the Honor to be with the greatest respect Your Excellency’s most Obedt humble Servt

Robert Ballard

